Citation Nr: 1004122	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-02 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral knee 
disorder.


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1997 until October 
1999.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Diego, California.  This matter was previously before the 
Board and in an April 2009 decision, the Board remanded the 
case to the RO for additional development.  The orders having 
been fulfilled, the issue on appeal is now properly before 
the Board for adjudication.

FINDING OF FACT

Bilateral knee strain is not attributable to service and 
arthritis was not manifest to a compensable degree within one 
year after separation from service.


CONCLUSION OF LAW

Bilateral knee strain was not incurred in or aggravated by 
service nor may arthritis be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in July 2006 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claim and 
of the division of responsibilities between VA and a claimant 
in developing an appeal.  Moreover, the letter informed the 
Veteran of what type of information and evidence was needed 
to establish a disability rating and effective date.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2009).  Service treatment records and service 
personnel records have been obtained as have records of 
private treatment.  Furthermore, the Veteran was afforded a 
VA examination in August 2009 and in which the examiner took 
down the Veteran's history, considered private medical 
evidence, and reached a conclusion based on his examination 
that is consistent with the record.  In October 2009 the 
examiner reviewed the Veteran's claims file and, based on 
that review, confirmed his earlier conclusion.  The Veteran's 
examination is found to have been adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.

With regard to the Board's remand orders of April 2004, it is 
found that the RO complied fully with the orders to the 
extent possible.  Specifically, the Board ordered that, to 
comply with VA's duty to assist the Veteran in developing his 
claim, the RO was to contact Dr. O. to request copies of all 
pertinent records relating to the Veteran's knees.  Pursuant 
to this duty, the RO was to contact the Veteran and inform 
him that "he must submit all appropriate documents form [Dr. 
O.], to include radiograph reports of the knees."  In June 
2009, the Veteran was sent a letter asking him to complete an 
enclosed From 21-4142, Authorization and Consent to Release 
Information, for Dr. O.  The letter told the Veteran that 
this was necessary for the RO to "obtain treatment 
information," and that, alternatively, he "may want to 
obtain and sent [the RO] the information" himself.  The 
Veteran was specifically informed that "all appropriate 
documents from [Dr. O.], to include the radiograph report of 
[his] knees" must be submitted.  The Veteran did not respond 
to the RO's request and thus no additional records were 
obtained from Dr. O.

Corresponding to VA's duty to assist the Veteran in obtaining 
information is a duty on the part of the Veteran to cooperate 
with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (noting that "[t]he duty to assist is 
not always a one-way street").  VA's duty must be understood 
as a duty to assist the veteran in developing his claim, 
rather than a duty on the part of VA to develop the entire 
claim with the Veteran performing a passive role.  Turk v. 
Peake, 21 Vet. App. 565, 568 (2008).  Here, the RO's 
compliance with the orders of the Board required that the 
Veteran either complete a From 21-4142 or to send the 
requested records himself.  As the Veteran complied with 
neither of these requests, the RO was unable in its capacity 
to fully comply with the remand order of the Board.  
Nonetheless, the Board is satisfied that there was 
substantial compliance with its April 2004 remand orders.  
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is claiming entitlement service connection for 
bilateral knee disabilities which, in June 2006, he has 
claimed as arthritis.  Veterans are entitled to compensation 
from VA if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty." 38 U.S.C. §§ 1110 
(wartime service), 1131 (peacetime service). To establish a 
right to compensation for a present disability, a Veteran 
must show: "(1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement. Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. 
Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  
The absence of any one element will result in the denial of 
service connection. Coburn v. Nicholson, 19 Vet. App. 427, 
431 (2006).

Service connection for arthritis may be presumed if it became 
manifest to a degree of 10 percent disabling during the 
Veteran's first year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  When a disease is first diagnosed after service, 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact incurred 
during the Veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.

Where a chronic disease is shown in service, or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean, however, that any manifestation in service will 
necessarily permit service connection.  Showing chronic 
disease in service requires a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b)..

The Veteran claims to have injured his knees during active 
service.  Specifically, he has stated the during service he 
had minor knee pain resulting from parachuting and that 
during a 22 mile march his knees began to hurt to the point 
where he could no longer stand.  The Veteran's DD-214 
confirms that he was awarded his Parachutist Badge during 
service.  As an initial matter, the Board notes that the 
Veteran has not alleged that the claimed disability was 
incurred in combat.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002) are not for application.

The Veteran's service treatment records reflect that on 
examination in October 1997 he reported that he had never 
had, lameness, a "trick" or locked knee, or arthritis.  In 
September 1999, the Veteran endorsed a six month history of 
right knee pain, beginning after a 20 mile march.  The right 
knee showed no swelling, and was stable on examination.  In 
October 1999 the Veteran reported a two month history of 
right knee pain.  Medical notes indicate an assessment of 
right knee retropatellar pain syndrome.  There was also 
crepitus with active range of motion of the right knee.

Based on the foregoing, the service treatment records show 
some complaints of right knee pain, but no complaints 
referable to the left knee, and no chronic knee disability of 
either knee.  This does not, however, in itself preclude a 
grant of service connection.  Again, service connection may 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that currently diagnosed bilateral knee strain is related to 
active service, for the reasons discussed below.

Following separation from active duty in October 1999, the 
evidence shows that the Veteran underwent treatment by Dr. O.  
In March 2007, Dr. O. submitted a letter indicating that the 
Veteran had bilateral arthritis of the knees, and that the 
Veteran "states that his arthritis was caused by trauma 
induced from jumping out of planes while he was in the 
service."

In a document dated August 2007, the Veteran's diagnoses and 
impairments are listed.  While the box for 
"anxiety/stress/phobic disorders" has been affirmatively 
checked, the boxes indicating 
"osteoarthritis/DJD/arthralgia" and "sprain/strain/pain" 
of the knee are left unchecked.

In August 2009, the Veteran underwent VA examination.  The 
Veteran reported that knee pain began in 1998, with pain 
involving both knees.  He indicated that his knee pain 
continued through active duty and that in the preceding two 
years, the pain had become "less manageable."  On average, 
the knee pain was three to four on a pain scale of ten, but 
recently the pain had been seven to eight.  The Veteran 
stated that he "sucks it up" and walks, but that he needs 
to rest after ten to fifteen minutes of walking.  On 
examination, there was some stiffness, but no swelling, heat, 
redness or instability.  The Veteran required no assistive 
device or brace to ambulate.  The Veteran's gait and posture 
were normal and he had no unusual shoe wear.  He had no 
edema, effusion, tenderness, abnormal movement, or ankylosis 
of the knees.  The Veteran had flexion bilaterally to 140 
degrees, medial and lateral collateral ligaments where 
normal, McMurray's test was negative, there was no lateral 
instability.  The Veteran had mild pain at zero degrees of 
extension in the left knee, but no pain on extension of the 
right knee.  The examiner reviewed x-rays taken that same 
month which indicated "unremarkable examination" of both 
knees.  The final diagnosis was of bilateral knee strain.  
The examiner opined that clinically and radiographically, the 
Veteran did not appear to have traumatic arthritis of the 
knees.  After a review of the Veteran's service treatment 
records, the examiner concluded that he did not believe any 
in-service event would have resulted in traumatic arthritis.

In October 2009 the examiner provided an additional opinion 
regarding the diagnosed bilateral knee strain.  It was 
determined that the diagnosed bilateral knee strain was not 
related to any incident documented while the Veteran was in 
service.

In considering the lay and medical history as detailed above, 
the Board notes that the amount of time that elapsed between 
military service and first post-service evidence of complaint 
or treatment can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
However, the Board notes that the Veteran is competent to 
give evidence about what he has experienced.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Similarly, the U.S. Court of Appeals 
for Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In the present case, knee pain is capable of lay observation 
and thus the Veteran's statements constitute competent 
evidence.  The Board must now consider the credibility of 
such evidence.  Again, in June 2006, the Veteran claimed that 
a bilateral knee disorder, including arthritis, began during 
service in July 1997.  To that end service treatment records 
reflect some in-service complaints of right knee pain, 
however there were no in-service complaints of left knee pain 
and following separation, the first record of knee treatment 
is not until 2007, eight years after leaving service.  The 
Board finds that the Veteran's allegation of continuity of 
symptomatology to be less probative than the lack on in-
service complaints of left knee pain and the eight year gap 
between separation and first evidence of knee treatment.

With regard to the March 2007 diagnosis of bilateral 
arthritis provided by Dr. O. the Board notes that no 
supporting evidence has been submitted.  The lack of a 
supporting rational render's the private doctor's diagnosis 
of little probative value.  Regardless, Dr. O. does not 
indicate whether he believes the Veteran's knee disability is 
related to service.  Rather, he repeats the Veteran's 
statement "that his arthritis was caused by trauma induced 
from jumping out of planes while he was in the service."  In 
considering this statement, the Board notes that "a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional."  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The Board also notes that the 
Veteran provided no factual basis on which to draw the 
conclusion that he had arthritis of either knee.  Although 
the Veteran is outwardly competent to report on pain, the 
Board concludes that the VA examination, which included 
clinical findings, is far more probative as to the existence 
of arthritis.  We also note that the appellant has refused to 
cooperate with the RO in obtaining complete records which 
might more accurately reflect the Veteran's clinical history.

Of far more probative value of the Veteran's medical 
condition, are the conclusions reached by the VA examiner in 
2009.  Such conclusions are shown to have been based on a 
physical examination of the Veteran, including x-ray 
evidence, and a review of the Veteran's service treatment 
records and claims file.  Accordingly, the Board finds the 
opinions of the VA examiner to be highly probative in 
analyzing the Veteran's claim, and of greater probative 
weight than statements by the Veteran and the 2007 opinion of 
Dr. O. combined.

In conclusion, the preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).




ORDER

Service connection for bilateral knee disorder is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


